This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1432

                            Kathi Ann Hanson, petitioner,
                                     Appellant,

                                          vs.

                            Commissioner of Public Safety,
                                   Respondent.

                                Filed August 4, 2014
                                      Affirmed
                                   Johnson, Judge

                           Hennepin County District Court
                              File No. 27-CV-13-2560


Peter J. Timmons, Minneapolis, Minnesota (for appellant)

Lori Swanson, Attorney General, Anne Fuchs, Assistant Attorney General, St. Paul,
Minnesota (for respondent)


      Considered and decided by Rodenberg, Presiding Judge; Johnson, Judge; and

Chutich, Judge.

                       UNPUBLISHED OPINION

JOHNSON, Judge

      The commissioner of public safety revoked Kathi Ann Hanson’s driver’s license

after she was arrested for driving while impaired following an accident in which a car
crashed into a tree. Hanson petitioned to rescind the revocation, claiming that she was

not the driver of the vehicle. The district court sustained the revocation. We affirm.

                                          FACTS

       On the evening of January 12, 2013, William Mord was in his garage in the city of

Maple Grove when he heard the sound of squealing tires followed by a loud crash. He

walked outside and saw that a car had crashed into a tree in the front yard of his

residence. He approached the car and saw Hanson in the driver’s seat and a male, Daniel

Haskett, in the front passenger’s seat.

       Officer Mark Ringgenberg from the Maple Grove Police Department was

dispatched to the scene of the crash. When he arrived, he saw Haskett standing next to

the car. Haskett told Officer Ringgenberg that he was driving the car at the time of the

accident, and Officer Ringgenberg confirmed that Haskett was the registered owner of

the car. Officer Ringgenberg also spoke with Hanson, who denied that she was driving

the car that evening. But Mord told Officer Ringgenberg that he believed that Hanson

was the driver based on his observations soon after the crash.

       At the implied-consent hearing, there was conflicting testimony about Officer

Ringgenberg’s further investigation.      The officer testified that when he confronted

Haskett with Mord’s statement, Haskett said that Hanson actually was driving at the time

of the crash and admitted that he initially had lied to protect Hanson. Haskett testified

that he was the driver of the car at the time of the crash and that he did not tell Officer

Ringgenberg that Hanson was the driver. Haskett did not deny that Hanson was in the

driver’s seat when Mord came upon the scene, but he explained that he had asked her to


                                             2
switch seats with him so that he could retrieve the telephone number of a towing

company from the glove compartment.

       Hanson failed field sobriety tests. Officer Ringgenberg arrested her for driving

while impaired and took her to the police station, where he read her the implied-consent

advisory. Hanson agreed to take a breath test, which registered an alcohol concentration

that was greater than .08. The commissioner of public safety revoked her driver’s

license.

       In February 2013, Hanson petitioned for judicial review of the commissioner’s

revocation of her driver’s license. See Minn. Stat. § 169A.53, subd. 2 (2012). She

challenged the revocation on two grounds: that she was not the driver of the car at the

time of the crash and that her consent to the breath test was invalid. In April 2013, the

district court held an implied-consent hearing at which Officer Ringgenberg, Mord, and

Haskett testified. In May 2013, the district court issued an order denying Hanson’s

petition and sustaining the revocation. The district court concluded that Hanson was the

driver of the car at the time of the crash and that her consent to the breath test was valid.

Hanson appeals.

                                     DECISION

       Hanson argues that the district court erred by sustaining the revocation of her

driver’s license because the commissioner failed to prove that she was driving the car at

the time of the crash.

       The issue before the district court was: “Did the peace officer have probable cause

to believe [Hanson] was driving, operating, or in physical control of a motor vehicle or


                                             3
commercial motor vehicle in violation of section 169A.20 (driving while impaired)?”

See Minn. Stat. § 169A.53, subd. 3(b)(1); see also Hayes v. Commissioner of Pub. Safety,

773 N.W.2d 134, 137 (Minn. App. 2009). Accordingly, the commissioner was not

required to prove that Hanson actually was driving the vehicle; the commissioner was

required to prove only that there was probable cause to believe that Hanson was driving

the vehicle and probable cause to believe that she was impaired.              See Snyder v.

Commissioner of Pub. Safety, 496 N.W.2d 858, 860 (Minn. App. 1993).                      The

commissioner has the burden to prove those facts (that the officer had probable cause to

believe that Hanson was driving and probable cause to believe that she was impaired) “by

a fair preponderance of the evidence.” Roberts v. Commissioner of Pub. Safety, 371
N.W.2d 605, 607 (Minn. App. 1985), review denied (Minn. Oct. 11, 1985).

          The district court’s resolution of factual issues may depend on its “opportunity to

judge the credibility of the witnesses,” id., and this court gives “[d]ue regard” to the

district court’s credibility determinations, Snyder v. Commissioner of Pub. Safety, 744
N.W.2d 19, 22 (Minn. App. 2008). A district court also may rely on circumstantial

evidence. See Hunt v. Commissioner of Pub. Safety, 356 N.W.2d 801, 803 (Minn. App.

1984). A district court’s finding of fact is not erroneous simply because the evidence also

could support a different conclusion. Engebretson v. Commissioner of Pub. Safety, 395
N.W.2d 98, 99-100 (Minn. App. 1986). A district court’s finding of fact is “entitled to

the same weight as a jury verdict and cannot be reversed if the court could reasonably

have made the finding based upon the evidence adduced at trial.” Roberts, 371 N.W.2d

at 607.


                                               4
       In this case, the district court found both that Hanson “was actually driving at the

time of the accident” and that Officer Ringgenberg “had probable cause to believe

[Hanson] was driving.”       The district court found credible Officer Ringgenberg’s

testimony that Haskett told him that Hanson was the driver at the time of the crash. We

must defer to the district court’s credibility determination. See Snyder, 744 N.W.2d at

22. Officer Ringgenberg’s testimony is direct evidence that Hanson was the driver of the

vehicle. Mord’s testimony that he saw Hanson in the driver’s seat shortly after the crash

is circumstantial evidence that Hanson was the driver of the vehicle. This evidence

supports the district court’s findings that Hanson was driving the car at the time of the

crash and that Officer Ringgenberg had probable cause to believe that was so. See

Roberts, 371 N.W.2d at 607.

       Hanson contends that the evidence is insufficient because it shows only that she

was in the driver’s seat and because no one actually saw her driving the car. Her

contention ignores Officer Ringgenberg’s testimony that Haskett stated that Hanson was

driving. Although Haskett testified to the contrary at the hearing, the district court

rejected his testimony and his explanation for why Hanson was in the driver’s seat. This

court has no reason to overturn the district court’s credibility determination.          See

Engebretson, 395 N.W.2d at 99-100. In addition, Hanson’s contention ignores Mord’s

testimony, on which the district court also relied. See Hunt, 356 N.W.2d at 803. We

conclude that the district court did not err by finding that Hanson was the driver of the car

at the time of the crash and that Officer Ringgenberg had probable cause to believe that

Hanson was driving.


                                             5
       In her appellate brief, Hanson also argued that the district court erred by finding

that she voluntarily consented to the breath test. At oral argument, however, Hanson’s

attorney conceded the issue in light of State v. Brooks, 838 N.W.2d 563 (Minn. 2013),

cert. denied, 134 S. Ct. 1799 (2014). Thus, we need not address the argument.

       In sum, the district court did not err by denying Hanson’s petition and sustaining

the revocation of her driver’s license.

       Affirmed.




                                            6